

RENEWAL ADDENDUM NO. 1 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Renewal Addendum No. 1 is made this 17th day of March, 2015, to the Second
Amended and Restated Employment Agreement between Stephen M. Bianchi (the
“Employee”) and Home Federal Bank, a South Dakota state chartered bank (the
“Bank”), dated March 13, 2014 (the “Employment Agreement”). The Board of
Directors of the Bank and of HF Financial Corp., the parent company of the Bank,
have authorized the Chairman of the Bank’s Board of Directors to execute this
Renewal Addendum No. 1 on behalf of the Bank.


WHEREAS, the term of the Employment Agreement expires on June 30, 2016, unless
renewed by mutual agreement of Employee and the Bank; and


WHEREAS, the Employment Agreement may be renewed for not less than one year by
providing notice thereof no later than ninety (90) days prior to the end of the
then existing term; and


WHEREAS, Employee and the Bank do mutually agree to renew the term of the
Employment Agreement.


NOW, THEREFORE, in consideration of the foregoing and of paragraph 1 of the
Employment Agreement, the parties agree as follows:


1.    The term of the Employment Agreement is hereby renewed and the Employment
Agreement shall continue in effect through June 30, 2017.




IN WITNESS WHEREOF, Employee and the Bank have executed this Renewal Addendum
No. 1 effective as of the day and year first above written.




EMPLOYEE    HOME FEDERAL BANK
    
/s/ Stephen M. Bianchi        /s/ Michael M. Vekich    
Stephen M. Bianchi        By: Michael M. Vekich
        Its: Chairman of the Board






